Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I in the reply filed on 09/02/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamikawa et al (US 6,861,371).
Kamikawa et al discloses (see Figs 4, 5 and 13) a solution supply apparatus (76) for supplying a treatment solution to a treatment solution discharger configured to discharge the treatment solution to a treatment object (see Fig 4), the solution supply apparatus comprising: a supply pipe line (75f) connected to the treatment solution discharger (60); a filter (80, 81) provided on the supply pipe line and configured to filter the treatment solution to remove foreign substances; and a controller (200) configured to perform a determination of a state of the treatment solution to be supplied to a primary side of the filter and, when the state of the treatment solution is determined to be bad (as the amount of foreign objects increases, see column 14, lines 62-65), to output a control signal (signals from PS1 received from the control unit) for restricting .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015230899A.  
As to claim 1, JP’899 discloses a solution supply apparatus (40, see Fig 4-6) for supplying a treatment solution to a treatment solution discharger configured to discharge the treatment solution to a treatment object, the solution supply apparatus comprising: a supply pipe line (D2 and D3) connected to the treatment solution discharger; a filter (F1) provided on the supply pipe line and configured to filter the treatment solution to remove foreign substances; and a controller (100) capable of performing a determination of a state of the treatment solution to be supplied to a primary side of the filter and, when the state of the treatment solution is determined to be bad (see para [0059] the control unit determines when the number of particles measured exceeds predetermined threshold value), to output a control signal for restricting supply of the treatment solution (discharge of the coating liquid stopped, see para [0059]) to the primary side of the filter. 
As to claim 2, JP’899  discloses (see Figs 4 and 15) the treatment solution is a coating solution for forming a coating film on the treatment object; the solution supply apparatus comprises: a return pipe line (piping D13 portion from VT4 and  from VT9-VT15) configured to connect a portion on a secondary side of the filter on the supply pipe line (D2 and D3) and a portion on the primary side of the filter on the supply pipe line; and a drainage pipe line (see the arrow on D5 discharging the liquid to the outside . 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017191821.
JP’821 discloses (see Figs 1, 4, 12 and 17) a solution supply apparatus for supplying a treatment solution to a treatment solution discharger configured to discharge the treatment solution to a treatment object, the solution supply apparatus comprising: a supply pipe line (270) connected to the treatment solution discharger (N); a filter (200) provided on the supply pipe line and configured to filter the treatment solution to remove foreign substances; and a controller (M1 provided with a control unit, see para [0064], [0109], [0110]and [0114]) capable to perform a determination of a state .

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-103590A.
As to claim 1, JP’590 discloses (see Fig 1) a solution supply apparatus for supplying a treatment solution to a treatment solution discharger configured to discharge the treatment solution to a treatment object (see Fig 1), the solution supply apparatus comprising: a supply pipe line (19, 21) connected to the treatment solution discharger (13); a filter (16) provided on the supply pipe line and configured to filter the treatment solution to remove foreign substances; and a controller (17) is capable of performing a determination of a state of the treatment solution to be supplied to a primary side of the filter and, when the state of the treatment solution is determined to be bad (particles detected), to output a control signal (from the control unit) for restricting (supply terminated [0038]), see para [0041]) supply of the treatment solution to the primary side of the filter (see Fig 5, and para [0032-0041]).
Regarding claim 6, JP’590 discloses (see Fig 1) the treatment solution is a coating solution for forming a coating film on the treatment object; the supply pipe line (19, 21) is connected, at an end part on a side opposite to the treatment solution discharger (13), to a supply source (bottle 11) storing the coating solution; the solution 
As to claim 7, JP’590 discloses (see para [0042]) a circulation pipe line connecting a primary side and a secondary side of the foreign substance detector on the supply pipe line, wherein the controller is capable of outputting a control signal for returning (refluxing) the coating solution passed through the foreign substance detector to the primary side of the foreign substance detector on the supply pipe line via the circulation pipe line (the return pipes 25 and 27); and performing the determination of the state of the supply source based on results of detection in a plurality of times by the foreign substance detector (22). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015230899A.
JP’899 discloses (see Fig 15, para [0059]) a foreign substance detector (counter C1) capable of detecting foreign substances contained in the coating solution and provided on an upstream side of the branch point on the return pipe line (piping D13), wherein the controller (100) is capable of performing a determination of the state of the coating solution in the return pipe line based on a result of detection by the foreign substance detector. Furthermore, JP’899 teaches (see Figs 13, 15 and para [0017], [0046] and [0068-0069]) other foreign substance detectors (C2, C3, C4) detecting .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015230899A in view of JP2013 211 525.  
JP’899 teaches measuring the filling time in which the coating liquid is filled inside the filter device and determining the coating liquid accumulated in the filter device is not clean(see para [0082]) para [0059] and the control unit determines when the number of particles measured exceeds predetermined threshold value, but lacks teaching determination of the state of the coating solution in the return pipe line based on whether a period decided based on an interval of the dummy discharge has elapsed.  However, JP’525 teaches (see Fig 3) a controller (200) is capable to: output a control signal so that a dummy discharge is periodically performed from the treatment solution .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015230899A in view of JP 2016-103590A
JP’899 teaches a plurality of particle counters (detectors) downstream of pumping devices (see para [0046], [0068] and [0069] and Fig 13) but detectors provided on both a primary side and a second side of the filter on the supply pipe is not taught. JP’590 discloses (see Fig 1) other foreign substance detectors (21, 22) configured to detect foreign substances contained in the coating solution and provided on both a primary side and a secondary side of the filter on the supply pipe line, wherein the controller (17) is configured to perform a determination of a state of the filter based on results of detection by the other foreign substance detectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide detectors on both a primary side and a second side of the filter on the supply pipe between the pumping devices and the filter in JP’899 since it is known . 

Claims 9-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-191821A in view of JP 2004327747A.
As to claim 9, in JP’821 the process supply system has a developer source (207) supplying processing liquid through replenishment pipe 206 to pumps P1 and P2 (see Fig 17 and para [0057]) and a controller capable performing determination supply of processing liquid through pumps and control of the processing liquid through supply line.  In any event JP’747 discloses (see Figs 3 and 5) the supply pipe line is connected, at an end part on a side opposite to the treatment solution discharger (6), to an external pipe line laid in a space where the solution supply apparatus is installed; the solution supply apparatus further comprises a branch pipe line branched off from a branch point located between an end part on the external pipe line side on the supply pipe line and the filter (4); and the controller (see Fig 5 and para [0031] [0035]) is capable of performing, as the determination, a determination of a state of the treatment solution to be additionally supplied to the solution supply apparatus via the external pipe line; and output a control signal for restricting (stop) supply of the treatment solution to be additionally supplied via the external pipe line (bypass pipe 23), to a downstream side of the branch point (at 22) and on the supply pipe line, when the state of the treatment solution to be additionally supplied to the solution supply apparatus via the external pipe line is determined to be bad (when abnormal value of the measuring instrument signal is outputted (see para [0035]).   It would have been obvious to one of ordinary skill in the 
Regarding claims 10 and 13, JP’821 teaches (see Fig 12 and para [0088-0090]) a foreign substance detector (counter 230)provided on the branch pipe line (drain pipe 218 branched from the pipe) and configured to detect foreign substances contained in the treatment solution in the branch pipe line, wherein the controller (M1 and M2 with the control unit) is configured to perform the determination of a state of the treatment solution based on a result of detection by the foreign substance detector, wherein a flow rate of the treatment solution flowing to the branch pipe line is capable of being lower than a flow rate of the treatment solution flowing to the downstream side of the branch point of the supply pipe line since the controller controls the flowrate based on the measurement result of the counter (see para [0089]). 
Regarding claim 14, JP’821 lacks teaching a temporary storage.  However, JP747 teaches (see Fig 1) a temporary storage (a buffer tank 2) configured to temporarily store the treatment solution, wherein the controller is configured to perform a determination of the state of the treatment solution to be additionally supplied via the external pipe line according to timing when supplying the treatment solution to be additionally supplied via the external pipe line (the pipe through three-way valve), to the temporary storage (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a temporary storage as claimed to discard solution containing bubbles and fine particles in the drain pipe of the temporary storage or buffer tank (see para [0022-25]) as taught by JP’747. 
.

Allowable Subject Matter
Claims 11-12, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: 
The solution supply system further comprising another foreign substance detector configured to detect foreign substances contained in the treatment solution supplied to a downstream side of the filter on the supply pipe line, wherein: a size of the foreign substance of the detection target of the foreign substance detector is larger than that of the another foreign substance detector; and the controller is configured to 
…wherein the controller is configured to decide a number of times of filtration by the filter for the treatment solution to be supplied to the treatment solution discharger according to the state of the treatment solution to be additionally supplied to the solution supply apparatus via the external pipe line (as to claim 15). 
…further comprising another foreign substance detector configured to detect foreign substances contained in the treatment solution supplied to the downstream side of the branch point on the supply pipe line, wherein the controller is configured to decide a condition of a treatment solution improving treatment according to a result of detection by the foreign substance detector provided on the branch pipe line when the state of the treatment solution is determined to be bad by the another foreign substance detector (as to claim 17). 
…wherein the controller is configured to specify a foreign substance occurrence mode based on a temporal change in the result of detection by the foreign substance detector provided on the branch pipe line and perform a control according to the specified foreign substance occurrence mode (as to claim 18). 
…wherein the controller is configured to specify a foreign substance occurrence mode based on a temporal change in a result of detection by the another foreign substance detector and perform a control according to the specified foreign substance occurrence .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nanbu et al (US 5,565,034, see Fig 25) and Takekuma et al (US 2003/0180471A1, see Fig 7) teach solution apply apparatuses with filters, particle detection system or sensors.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/